DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on March 10, 2021 for the patent application 16/018,019 filed on June 25, 2018. Claims 1-20 are amended. Claims 1-20 are pending. The first office action of November 10, 2020 is fully incorporated by reference into this Final Office Action.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: VIRTUAL REALITY SYSTEM FOR SIMULATING A ROBOTIC SURGICAL ENVIRONMENT.

Drawings
Regarding FIGS. 1A, 1B, 2A, 2B, 5A, 5B, 6A-6E, 8, 9A-9C, 10A-10C, 11, 12 and 14, 37 CFR 1.84(a)(1), stated in part, normally requires black and white drawings. India ink, or its equivalent that secures solid black lines, must be used for drawings. In the present case, the drawings have very faint lines. Therefore, the failure to use solid black lines render FIGS. 1A, 1B, 2A, 2B, 5A, 5B, 6A-6E, 8, 9A-9C, 10A-10C, 11, 12 and 14 from complying with 37 CFR 1.84(a)(1).

Regarding FIGS. 1A, 1B, 2A, 2B, 5A, 5B, 6A-6E, 8, 9A-9C, 10A-10C, 11 and 12, 37 CFR 1.84(m), stated in part, prefers the use of shading when parts are shown in perspective. In the present case, the drawings use dashed lines and shading in an otherwise non-perspective view that would not be of sufficient quality so that all details in the drawings are reproducible in the printed patent. Therefore, the 

Regarding FIGS. 9A-9C, 10A-10C, 11 and 12, 37 CFR 1.84(b)(1), stated in part, indicates that black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. Therefore, the use of a black and white photographs lacking sufficient reproducible quality prevents FIGS. 9A-9C, 10A-10C, 11 and 12 from complying with 37 CFR 1.84(b)(1).

Claim Objections
Claims 11-16 are objected to because of the following informalities: typographical errors. 
Claim 11, line 6 is lacking punctuation (i.e. a semicolon). The Examiner reasonably believes this is a typographical error. For the purpose of examination, the Examiner will reasonably interpret the claim without the typographical error. Appropriate correction is required. Claims 12-16 are also objected to based on their respective dependencies to claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 2 and 4 recite the limitation “the virtual robotic surgical environment.” The limitation “a computer-generated virtual robotic surgical environment,” is previously introduced in claim 1. As such, the subsequent limitations are either: (1) not following antecedent basis (i.e. “the computer-generated virtual robotic surgical environment”); or (2) are intended to be new limitations which ambiguously conflict with 

Claims 1, 3 and 7-9 recite the limitation “the virtual robotic arms.” The limitation “one or more virtual robotic arms,” is previously introduced in claim 1. As such, the subsequent limitations are either: (1) not following antecedent basis (i.e. “[[a]] the one or more virtual robotic arms”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Accordingly, the metes and bounds of the claim are not clear. Therefore, claims 1, 3 and 7-9 are rejected 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-10 are also rejected 35 U.S.C. § 112(b), based on their respective dependency to claim 1. 

Claims 1, 8 and 9 recite the limitation “the virtual robotic arm.” The limitation “one or more virtual robotic arms,” is previously introduced in claim 1. As such, the subsequent limitations are either: (1) not following antecedent basis (i.e. “the one or more virtual robotic [[arm]] arms”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Accordingly, the metes and bounds of the claim are not clear. Therefore, claims 1, 8 and 9 are rejected 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-10 are also rejected 35 U.S.C. § 112(b), based on their respective dependency to claim 1. 

Claim 5 recites the limitation “the virtual components.” The limitation “a plurality of models of virtual components,” is previously introduced in claim 2. As such, the subsequent limitation is either: (1) not following antecedent basis (i.e. “the plurality of models of virtual components”); or (2) is intended to be 

Claim 6 recites the limitation “based on the kinematic model and the control mode of the virtual robotic arms.” The limitation of “based on kinematic models and control modes of a real robotic arm,” is previously introduced in claim 1. As such, the subsequent limitation is either: (1) not following antecedent basis (i.e. “based on the kinematic [[model]] models and the control [[mode]] modes of the real robotic [[arms]] arm”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Accordingly, the metes and bounds of the claim are not clear. Therefore, claim 6 is rejected 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 7 recites the limitation “a control mode.” The limitation “control modes,” is previously introduced in claim 1. As such, the subsequent limitations are either: (1) not following antecedent basis (i.e. “[[a]] the control [[mode]] modes”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Accordingly, the metes and bounds of the claim are not clear. Therefore, claim 7 is rejected 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 11-13 and 15 recite the limitation “the virtual operating room.” The limitation “a computer-generated virtual operating room,” is previously introduced in the preamble of claim 11. As such, the subsequent limitations are either: (1) not following antecedent basis (i.e. “the computer-generated virtual operating room”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 11. Accordingly, the metes and bounds of the claim are not clear. Therefore, claims 11-

Claim 16 recites the limitations “a virtual robotic arm” and “status.” The limitations are previously introduced in claims 15 and 11, respectively. As such, the subsequent limitations are either: (1) not following antecedent basis (i.e. “[[a]] the virtual robotic arm” and “the status”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitations of claims 15 and 11, respectively. Accordingly, the metes and bounds of the claim are not clear. Therefore, claim 16 is rejected 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 17 recites the limitation “the virtual operating room.” The limitation “a computer-generated virtual operating room,” is previously introduced in the preamble of claim 17. As such, the subsequent limitation is are either: (1) not following antecedent basis (i.e. “the computer-generated virtual operating room”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 11. Accordingly, the metes and bounds of the claim are not clear. Therefore, claim 17 is rejected 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 18-20 are also rejected 35 U.S.C. § 112(b), based on their respective dependency to claim 17. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a virtual reality system” (i.e. a machine); and claims 11 and 17 are directed to “a computer-implemented method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). However, the claims are drawn to an abstract idea of “simulating a robotic surgical environment,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“transmit a status of one of the virtual robotic arms; generate an actuation command based on the user input, and the status of the virtual robotic arm; and transmit the actuation command back for rendering a motion of the virtual robotic arm in response to the user input,” per claim 1;
generating, the virtual operating room comprising at least one virtual component; receiving a user input to interact with the at least one virtual component in the virtual operating room: in response to the user input, requesting an actuation command by sending the user input and a status of the at least one virtual component; and rendering a motion of the at least one virtual component based on a received actuation command,” per claim 11; and 
receiving from a client, a request for an actuation command for a virtual robotic arm mounted on a virtual patient table in the virtual operating room, the request comprising a user input to move the virtual robotic arm around the virtual patient table and a status of the virtual robotic arm; in response to the request, generating the actuation command based on the user input and the status of the virtual robotic arm; and sending the actuation command to the client for rendering a motion of the virtual robotic arm,” per claim 17.
“collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “one or more processors,” “a client application,” “one or more hand held devices,” “a server,” and “a server application” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., collecting data, analyzing data and displaying results of the analyzed data) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “simulating a robotic surgical environment,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “one or more processors,” “a client application,” “one or more hand held devices,” “a server,” and “a server application” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements. Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 2-10, 12-16 and 18-20 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-10, 12-16 and 18-20 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1, 11 or 17. Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Response to Arguments
The Applicant’s arguments filed on March 10, 2021 related to claims 1-20 are fully considered, but are not persuasive.  

Drawings
The Applicant respectfully argues “Some of the drawings are objected to as described in page 2 of the OA. The Applicant wishes to defer submission of re placement drawings to a later time.”
The Examiner respectfully agrees. Therefore, the objection to the drawings is not withdrawn.

Specification
The Applicant respectfully argues “In the OA (page S), the abstract is objected to due to length. The Abstract has been replaced herewith the present reply. As such. Applicant requests withdrawal of the objection to the abstract.”
The Examiner respectfully agrees with the word length to the newly amended abstract. However, the Examiner respectfully disagrees with the title of the application. Specifically, “Virtual Reality Communication Protocol” is not clearly indicative of the invention to which the claims are directed. AS previously stated above, the following title is suggested: “VIRTUAL REALITY SYSTEM FOR SIMULATING A ROBOTIC SURGICAL ENVIRONMENT.” Therefore, the objection to the specification is not withdrawn.

Claim Objections
The Applicant respectfully argues “In the OA (page S), claims 6 and 11-16 are objected to because of the following informalities: typographical error. Applicant amends the claims herewith the present reply which addresses the objections. As such. Applicant respectfully requests withdrawal of the claim objections.”
The Examiner respectfully disagrees. The amendments to claim 11 failed to overcome the objection. As such, the argument is not persuasive. Therefore, the objections to claims 11-16 are not withdrawn.
Claim Rejections - 35 U.S.C. § 112
The Applicant respectfully argues “In the OA (page 3-8), claims 1-20 are rejected under35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Applicant amends the claims herein to address such issues. As such. Applicant respectfully requests reconsideration of the Sec. 112 rejections.”
The Examiner respectfully disagrees. The claims are replete with errors in addition to the rejections from the previous office action. As such, the argument is not persuasive. Therefore, the rejection of claims 1-20 under 35 U.S.C. § 112(b) are not withdrawn.

Claim Rejections - 35 U.S.C. § 102
The Applicant respectfully argues “Grubbs as applied describes remotely controlling a real surgical robot to perform practice surgery on a mannequin (with animal tissue) where some images can be overlaid on video of the surgery performed on the mannequin. Grubbs, therefore, appears to be silent regarding a client application that renders a virtual robotics surgical environment, and a server application that generates the actuation command for the virtual robotic surgical robotic arm that is in the virtual robotics surgical environment. As such, Grubb appears to be silent regarding virtual robotic arms mounted on a virtual patient table, since Grubbs describes remotely controlling real robotic arms to operate on a mannequin. Therefore, the OA has now shown where it is described or suggested that one or more processors configured to render a computer-generated virtual robotic surgical environment in a client application, the virtual robotic surgical environment comprising one or more virtual robotic arms mounted on a virtual patient table as now amended. Therefore, Applicant submits that independent claim l is patentable over the Grubbs as applied. At least for the reasons stated in favor of claim 1, independent claims 11 and 17 are also patentable over the references as applied. The remaining dependent claims are patentable over the references as applied, at least based on their dependence on the independent claims. As such. Applicant respectfully requests reconsideration of the Sec. 102 rejections.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejection of claims 35 U.S.C. § 102 are withdrawn.

Claim Rejections - 35 U.S.C. § 103
The Applicant respectfully argues “In the OA (page 18) claims 8, 9,14,16 and 18 are rejected under 35 U.S.C. §103(a) as being obvious over Grubbs in view of Zhao, et al., (hereinafter referred to as "Zhao," US 2009/0088634). Applicant notes that the referenced sections of Zhao does not cure the deficiencies noted above. Therefore, based at least one the above remarks. Applicant requests reconsideration of the Sec. 103 rejections.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejection of claims 35 U.S.C. § 103 are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert P Bullington, Esq./
            Primary Examiner, Art Unit 3715